            Case 1:16-cr-00261-LTS Document 43 Filed 03/31/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------x
UNITED STATES OF AMERICA,
                                                                      No. 16 CR 261-LTS

                 -against-

SUSHANA GUTHRIE,

                                    Defendant.
-------------------------------------------------------x

                                                    ORDER

                 The Court has received a letter from Ms. Guthrie (Docket Entry no. 42), who has

completed the custodial and supervised release portions of her sentence, concerning financial

distress in connection with the satisfaction of her restitution obligation. The letter has been filed

on the docket in redacted form to protect property addresses and personal financial account and

medical information. The Court will file the unredacted original and attachments under seal. To

the extent Ms. Guthrie is requesting reduction of her restitution obligation, the request is denied,

as the judgment is final. Ms. Guthrie is encouraged to continue in communication with the

United States Attorney’s Office, which has responsibility for collection of the restitution. The

Government is reminded of the Court’s encouragement, set forth in the Judgment (Docket Entry

no. 34), “to engage in post-supervision period collection activities in a manner not inconsistent

with the defendant’s ability to provide reasonably for the needs of the defendant and [her]

dependents.”

        SO ORDERED.

Dated: New York, New York
       March 31, 2021
                                                                       /s/ Laura Taylor Swain
                                                                       LAURA TAYLOR SWAIN
                                                                       United States District Judge



GUTHRIE - 3.29.21 LTR ORD.DOCX                             VERSION MARCH 31, 2021                      1
